DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew J. Lee (Reg. No. 60,371) on July 14, 2022. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. Lee agreed.
The application has been amended as follows: 


Listing of Claims (amended, independent only) 

1.	(Currently Amended)  A method comprising:
invoking an operating system procedure that is directed to modifying memory locations in an operating system memory, the memory locations storing kernel code of an operating system (OS);
in response to invoking the OS procedure, validating content of at least a portion of a protected memory that stores program code comprising a kernel-modifying procedure, wherein program code of the OS procedure is stored outside of the protected memory, and wherein the validating comprises comparing the content with a digital signature associated with the at least the portion of the protected memory; and
in response to a determination that the content of the at least the portion of the protected memory that stores the program code comprising the kernel-modifying procedure is deemed to be valid, causing the kernel-modifying procedure to execute, wherein execution of the kernel-modifying procedure includes executing the program code to cause modifying of the kernel code stored in the memory locations in the OS memory.
10.	(Currently Amended)  A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer device, cause the computer device to:
invoke an operating system procedure that is directed to modifying memory locations in an operating system memory, the memory locations storing kernel code of an operating system (OS);
in response to invoking the OS procedure, validating content of at least a portion of a protected memory that stores program code comprising a kernel-modifying procedure, wherein program code of the OS procedure is stored outside of the protected memory, and wherein the validating comprises comparing the content with a digital signature associated with the at least the portion of the protected memory; and
in response to a determination that the content of the at least the portion of the protected memory that stores the program code comprising the kernel-modifying procedure is deemed to be valid, causing the kernel-modifying procedure to execute, wherein execution of the kernel-modifying procedure includes executing the program code to cause modifying of the kernel code stored in the memory locations in the OS memory.
17.	(Currently Amended)  An apparatus comprising:
one or more computer processors; and
a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable to:
invoke an operating system procedure that is directed to modifying memory locations in an operating system memory, the memory locations storing kernel code of an operating system (OS);
in response to invoking the OS procedure, validating content of at least a portion of a protected memory that stores program code comprising a kernel-modifying procedure, wherein program code of the OS procedure is stored outside of the protected memory, and wherein the validating comprises comparing the content with a digital signature associated with the at least the portion of the protected memory; and
in response to a determination that the content of the at least the portion of the protected memory that stores the program code comprising the kernel-modifying procedure is deemed to be valid, causing the kernel-modifying procedure to execute, wherein execution of the kernel-modifying procedure includes executing the program code to cause modifying of the kernel code stored in the memory locations in the OS memory.

	ALLOWABLE SUBJECT MATTER
The primary reason for allowance of claims 1, 10 and 17 in the instant application is that prior arts fail to disclose in response to invoking the process of modifying memory locations in an operating system memory, validating content of at least a portion of a protected memory that stores program code comprising a kernel-modifying procedure, wherein program code of the OS procedure is stored outside of the protected memory, and wherein the validating comprises comparing the content with a digital signature associated with the at least the portion of the protected memory.

	The remaining claims 2-9, 11-16 and 18-20 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1-20.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been allowed.
       b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 
IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, 

the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone 

number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181